            Case 20-12456-JTD         Doc 1636      Filed 08/13/21    Page 1 of 11




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

                                                    )
 In re:                                             )   Chapter 11
                                                    )
 RTI HOLDING COMPANY, LLC, et al.,                  )   Case No. 20-12456 (JTD)
                                                    )
               Reorganized Debtors.                 )   (Jointly Administered)
                                                    )
                                                    )   Ref. Docket Nos. 1581-1631

                                AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On August 10, 2021, I caused to be served the:

   a. “Post-Confirmation Report,” related to Case Number 20-12456, dated August 9, 2021
      [Docket No. 1581],

   b. “Post-Confirmation Report,” related to Case Number 20-12457, dated August 9, 2021
      [Docket No. 1582],

   c. “Post-Confirmation Report,” related to Case Number 20-12458, dated August 9, 2021
      [Docket No. 1583],

   d. “Post-Confirmation Report,” related to Case Number 20-12459, dated August 9, 2021
      [Docket No. 1584],

   e. “Post-Confirmation Report,” related to Case Number 20-12460, dated August 9, 2021
      [Docket No. 1585],

   f. “Post-Confirmation Report,” related to Case Number 20-12461, dated August 9, 2021
      [Docket No. 1586],

   g. “Post-Confirmation Report,” related to Case Number 20-12462, dated August 9, 2021
      [Docket No. 1587],
        Case 20-12456-JTD       Doc 1636    Filed 08/13/21    Page 2 of 11




h. “Post-Confirmation Report,” related to Case Number 20-12463, dated August 9, 2021
   [Docket No. 1588],

i. “Post-Confirmation Report,” related to Case Number 20-12464, dated August 9, 2021
   [Docket No. 1589],

j. “Post-Confirmation Report,” related to Case Number 20-12465, dated August 9, 2021
   [Docket No. 1590],

k. “Post-Confirmation Report,” related to Case Number 20-12466, dated August 9, 2021
   [Docket No. 1591],

l. “Post-Confirmation Report,” related to Case Number 20-12467, dated August 9, 2021
   [Docket No. 1592],

m. “Post-Confirmation Report,” related to Case Number 20-12468, dated August 9, 2021
   [Docket No. 1593],

n. “Post-Confirmation Report,” related to Case Number 20-12469, dated August 9, 2021
   [Docket No. 1594],

o. “Post-Confirmation Report,” related to Case Number 20-12470, dated August 9, 2021
   [Docket No. 1595],

p. “Post-Confirmation Report,” related to Case Number 20-12471, dated August 9, 2021
   [Docket No. 1596],

q. “Post-Confirmation Report,” related to Case Number 20-12472, dated August 9, 2021
   [Docket No. 1597],

r. “Post-Confirmation Report,” related to Case Number 20-12473, dated August 9, 2021
   [Docket No. 1598],

s. “Post-Confirmation Report,” related to Case Number 20-12474, dated August 9, 2021
   [Docket No. 1599],

t. “Post-Confirmation Report,” related to Case Number 20-12475, dated August 9, 2021
   [Docket No. 1600],

u. “Post-Confirmation Report,” related to Case Number 20-12476, dated August 9, 2021
   [Docket No. 1601],

v. “Post-Confirmation Report,” related to Case Number 20-12477, dated August 9, 2021
   [Docket No. 1602],
        Case 20-12456-JTD       Doc 1636     Filed 08/13/21   Page 3 of 11




w. “Post-Confirmation Report,” related to Case Number 20-12478, dated August 9, 2021
   [Docket No. 1603],

x. “Post-Confirmation Report,” related to Case Number 20-12479, dated August 9, 2021
   [Docket No. 1604],

y. “Post-Confirmation Report,” related to Case Number 20-12480, dated August 9, 2021
   [Docket No. 1605],

z. “Post-Confirmation Report,” related to Case Number 20-12481, dated August 9, 2021
   [Docket No. 1606],

aa. “Post-Confirmation Report,” related to Case Number 20-12482, dated August 9, 2021
    [Docket No. 1607],

bb. “Post-Confirmation Report,” related to Case Number 20-12483, dated August 9, 2021
    [Docket No. 1608],

cc. “Post-Confirmation Report,” related to Case Number 20-12484, dated August 9, 2021
    [Docket No. 1609],

dd. “Post-Confirmation Report,” related to Case Number 20-12485, dated August 9, 2021
    [Docket No. 1610],

ee. “Post-Confirmation Report,” related to Case Number 20-12486, dated August 9, 2021
    [Docket No. 1611],

ff. “Post-Confirmation Report,” related to Case Number 20-12487, dated August 9, 2021
    [Docket No. 1612],

gg. “Post-Confirmation Report,” related to Case Number 20-12488, dated August 9, 2021
    [Docket No. 1613],

hh. “Post-Confirmation Report,” related to Case Number 20-12489, dated August 9, 2021
    [Docket No. 1614],

ii. “Post-Confirmation Report,” related to Case Number 20-12490, dated August 9, 2021
    [Docket No. 1615],

jj. “Post-Confirmation Report,” related to Case Number 20-12491, dated August 9, 2021
    [Docket No. 1616],

kk. “Post-Confirmation Report,” related to Case Number 20-12492, dated August 9, 2021
    [Docket No. 1617],
             Case 20-12456-JTD        Doc 1636      Filed 08/13/21    Page 4 of 11




   ll. “Post-Confirmation Report,” related to Case Number 20-12493, dated August 9, 2021
       [Docket No. 1618],

 mm. “Post-Confirmation Report,” related to Case Number 20-12494, dated August 9, 2021
     [Docket No. 1619],

   nn. “Post-Confirmation Report,” related to Case Number 20-12495, dated August 9, 2021
       [Docket No. 1620],

   oo. “Post-Confirmation Report,” related to Case Number 20-12496, dated August 9, 2021
       [Docket No. 1621],

   pp. “Post-Confirmation Report,” related to Case Number 20-12497, dated August 9, 2021
       [Docket No. 1622],

   qq. “Post-Confirmation Report,” related to Case Number 20-12498, dated August 9, 2021
       [Docket No. 1623],

   rr. “Post-Confirmation Report,” related to Case Number 20-12499, dated August 9, 2021
       [Docket No. 1624],

   ss. “Post-Confirmation Report,” related to Case Number 20-12500, dated August 9, 2021
       [Docket No. 1625],

   tt. “Post-Confirmation Report,” related to Case Number 20-12501, dated August 9, 2021
       [Docket No. 1626],

   uu. “Post-Confirmation Report,” related to Case Number 20-12502, dated August 9, 2021
       [Docket No. 1627],

   vv. “Post-Confirmation Report,” related to Case Number 20-12503, dated August 9, 2021
       [Docket No. 1628],

 ww. “Post-Confirmation Report,” related to Case Number 20-12504, dated August 9, 2021
     [Docket No. 1629],

   xx. “Post-Confirmation Report,” related to Case Number 20-12505, dated August 9, 2021
       [Docket No. 1630], and

   yy. “Post-Confirmation Report,” related to Case Number 20-12506, dated August 9, 2021
       [Docket No. 1631].

by causing true and correct copies to be:

      i.   enclosed securely in separate postage pre-paid envelopes and delivered via first class
           mail to those parties listed on the annexed Exhibit A, and
            Case 20-12456-JTD          Doc 1636     Filed 08/13/21     Page 5 of 11




     ii.   delivered via electronic mail to those parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                  /s/ Angharad Bowdler
                                                                  Angharad Bowdler

 Sworn to before me this
 11th day of August, 2021
 /s/ Amy E. Lewis
 Notary Public, State of Connecticut
 Acct. No. 100624
 Commission Expires: 8/31/2022
Case 20-12456-JTD   Doc 1636   Filed 08/13/21   Page 6 of 11




                    EXHIBIT A
                                                  RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     1636 List
                                                            Filed 08/13/21       Page 7 of 11

Claim Name                              Address Information
CHIU, JAMES F, DEPUTY ATTY GENERAL      (COUNSEL FOR STATE OF INDIANA) ATTN OFFICE OF ATTY GENERAL OF INDIANA 302 W
                                        WASHINGTON ST, IGCS-5TH FL INDIANAPOLIS IN 46204
DELAWARE SECRETARY OF STATE             ATTN DIVISION OF CORPORATIONS, FRANCHISE TAX PO BOX 898 WASHINGTON DC 20549
DELAWARE STATE TREASURY                 820 SILVER LAKE BLVD, STE 100 DOVER DE 19904
INTERNAL REVENUE SERVICE                CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
MEYERS RODBELL & ROSENBAUM PA           (COUNSEL TO PRINCE GEORGE'S COUNTY) ATTN NICOLE C KENWORTHY 6801 KENILWORTH
                                        AVE, STE 400 RIVERDALE MD 20737-1385
OFFICE OF THE ATTORNEY GENERAL          ATTN CAROL E MOMJIAN, CHRISTOPHER R MOMJIAN THE PHOENIX BLDG 1600 ARCH ST, STE
                                        300 PHILADELPHIA PA 19103
OFFICE OF THE ATTORNEY GENERAL          ATTN HEATHER M CROCKETT & AMANDA K QUICK 302 W WASHINGTON ST, IGCS, 5TH FL
                                        INDIANAPOLIS IN 46204
OFFICE OF THE ATTORNEY GENERAL          ATTN JASON B BINFORD & ABIGAIL R RYAN, BANKRUPTCY & COLLECTIONS DIVISION PO
                                        BOX 12548, MC 008 AUSTIN TX 78711-2548
OFFICE OF THE UNITED STATES TRUSTEE     ATTN LINDA RICHENDEFER 844 KING ST, STE 2207, LOCK BOX 35 WILMINGTON DE 19801
SECURITIES AND EXCHANGE COMMISSION      NEW YORK REGIONAL OFFICE ATTN MARK BERGER, REGIONAL DIRECTOR 200 VESEY ST, STE
                                        400 NEW YORK NY 10281-1022
SECURITIES AND EXCHANGE COMMISSION      ATTN SEC HEADQUARTERS 100 F ST NE WASHINGTON DC 20549
TENNESSEE ATTORNEY GENERAL CONSUMER DIV C/O TN ATTORNEY GENERAL OFFICE ATTN BANKRUPTCY DIV PO BOX 20207 NASHVILLE TN
                                        37202-0207




                                 Total Creditor count 12




Epiq Corporate Restructuring, LLC                                                                        Page 1 OF 1
Case 20-12456-JTD   Doc 1636   Filed 08/13/21   Page 8 of 11




                    EXHIBIT B
                   Case 20-12456-JTD     Doc 1636          Filed 08/13/21      Page 9 of 11
                                RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                       Electronic Mail Master Service List




NAME                                                   EMAIL ADDRESS
                                                       SEAMAN@ABRAMSBAYLISS.COM;
ABRAMS & BAYLISS LLP                                   CANNATARO@ABRAMSBAYLISS.COM
                                                       JOHN.ROGERSON@ARLAW.COM;
ADAMS AND REESE LLP                                    JAMIE.OLINTO@ARLAW.COM;
                                                       AHRYCAK@ASHBYGEDDES.COM;
                                                       KEARLE@ASHBYGEDDES.COM;
ASHBY & GEDDES                                         GTAYLOR@ASHBYGEDDES.COM;
AUSTRIA LEGAL, LLC                                     MAUSTRIA@AUSTRIALLC.COM
                                                       HEILMANL@BALLARDSPAHR.COM;
                                                       ROGLENL@BALLARDSPAHR.COM;
                                                       GANZC@BALLARDSPAHR.COM;
                                                       ANDERSONSANCHEZK@BALLARDSPAHR.COM;
BALLARD SPAHR LLP                                      SUMMERSM@BALLARDSPAHR.COM;
BEASLEY & GILKISON LLP                                 FREEMAN@BEASLEYLAW.COM;
                                                       KCAPUZZI@BENESCHLAW.COM;
BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP             JGENTILE@BENESCHLAW.COM;
BUCHALTER, A PROFESSIONAL CORPORATION                  SCHRISTIANSON@BUCHALTER.COM;
                                                       ESMITH@BULSO.COM;
BULSO PLC                                              PKROG@BULSO.COM;
CAFARO MANAGEMENT COMPANY                              LMADGAR@CAFAROCOMPANY.COM;
CHIPMAN BROWN CICERO & COLE, LLP                       DESGROSS@CHIPMANBROWN.COM;
CITY AND COUNTY OF DENVER                              BANKRUPTCY01@DENVERGOV.ORG;
CLEARY GOTTLIEB STEEN & HAMILTON LLP                   SONEAL@CGSH.COM; JVANLARE@CGSH.COM;
                                                       DDEAN@COLESCHOTZ.COM;
                                                       JALBERTO@COLESCHOTZ.COM;
COLE SCHOTZ P.C.                                       AROTH-MOORE@COLESCHOTZ.COM;
                                                       CGRIFFITHS@CONNOLLYGALLAGHER.COM;
                                                       LHATFIELD@CONNOLLYGALLAGHER.COM;
                                                       JWISLER@CONNOLLYGALLAGHER.COM;
                                                       KCONLAN@CONNOLLYGALLAGHER.COM;
CONNOLLY GALLAGHER LLP                                 KBIFFERATO@CONNOLLYGALLAGHER.COM;
COUNTY OF LOUDOUN, VIRGINIA                            STEVE.JACKSON@LOUDOUN.GOV;
CROSS & SIMON, LLC                                     MVILD@CROSSLAW.COM;
DELAWARE SECRETARY OF STATE                            DOSDOC_FTAX@DELAWARE.GOV;
DELAWARE STATE TREASURY                                STATETREASURER@STATE.DE.US;
                                                       GLORIOSO.ALESSANDRA@DORSEY.COM;
                                                       SCHNABEL.ERIC@DORSEY.COM;
DORSEY & WHITNEY (DELAWARE) LLP                        SEIM.NATHAN@DORSEY.COM
DOSHI LEGAL GROUP, P.C.                                AMISH@DOSHILEGAL.COM
DOUG BELDEN, HILLSBOROUGH COUNTY TAX COLLECTOR         FITZGERALDB@HILLSBOROUGHCOUNTY.ORG;
                                                       BRETT.FALLON@FAEGREDRINKER.COM;
                                                       IAN.BAMBRICK@FAEGREDRINKER.COM;
FAEGRE DRINKER BIDDLE & REATH LLP                      JACLYN.MARASCO@FAEGREDRINKER.COM;
FONVIELLE LEWIS MESSER & MCCONNAUGHHAY                 ALLEN@WRONGFULLYINJURED.COM
GARNER & CONNER, PLLC                                  CCONNER@GARNERCONNER.COM;
                                                       HCOHEN@GIBBONSLAW.COM;
GIBBONS P.C.                                           RMALONE@GIBBONSLAW.COM;
GOLDMAN SACHS BANK USA                                 GS-SLG-NOTICES@GS.COM;
                                                       THOFFMANN@GOULSTONSTORRS.COM; YKASS-
GOULSTON & STORRS PC                                   GERGI@GOULSTONSTORRS.COM;
HILLER LAW, LLC                                        AHILLER@ADAMHILLERLAW.COM;
HOGAN♦MCDANIEL                                         DCKERRICK@DKHOGAN.COM;
                                                       AHOLIFIELD@HOLIFIELDLAW.COM;
HOLIFIELD & JANICH, PLLC                               KMANN@HOLIFIELDLAW.COM;
HOWARD & HOWARD ATTORNEYS PLLC                         MBOGDANOWICZ@HOWARDANDHOWARD.COM;
HUNTON & WILLIAMS LLP                                  GGRIFFITH@HUNTONAK.COM;




                                                 Page 1 of 3
                Case 20-12456-JTD         Doc 1636          Filed 08/13/21       Page 10 of 11
                                  RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                         Electronic Mail Master Service List




NAME                                                     EMAIL ADDRESS
                                                         HEATHER.CROCKETT@ATG.IN.GOV;
INDIANA ATTORNEY GENERAL OFFICE                          AMANDA.QUICK@ATG.IN.GOV;
JACK SHRUM, PA                                           JSHRUM@JSHRUMLAW.COM;
JACKSON & CAMPBELL, P.C.                                 MWEITZMAN@JACKSCAMP.COM;
                                                         JEFFREY@JENSENBAGNATOLAW.COM;
JENSEN BAGNATO, P.C.                                     JEFFREYCARBINO@GMAIL.COM;
KASHISHIAN LAW LLC                                       AMK@KASHISHIANLAW.COM;
                                                         KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM;
                                                         RLEHANE@KELLEYDRYE.COM;
                                                         SWILSON@KELLEYDRYE.COM;
KELLEY DRYE & WARREN LLP                                 MLEVINE@KELLEYDRYE.COM;
                                                         RLEMISCH@KLEHR.COM; SVEGHTE@KLEHR.COM;
KLEHR HARRISON HARVEY BRANZBURG LLP                      CBRENNAN@KLEHR.COM;
KLEIN LLC                                                KLEIN@KLEINLLC.COM
KOHNER, MANN & KAILAS, S.C.                              SWISOTZKEY@KMKSC.COM;
                                                         AROGOFF@KRAMERLEVIN.COM;
                                                         RSCHMIDT@KRAMERLEVIN.COM;
                                                         JSHARRET@KRAMERLEVIN.COM;
KRAMER LEVIN NAFTALIS & FRANKEL LLP                      JWAGNER@KRAMERLEVIN.COM;
KURTZMAN | STEADY, LLC                                   KURTZMAN@KURTZMANSTEADY.COM;
LAW OFFICE OF SUSAN E. KAUFMAN, LLC                      SKAUFMAN@SKAUFMANLAW.COM;
                                                         MCOLLINS@MANIERHEROD.COM;
MANIER & HEROD, P.C.                                     RMILLER@MANIERHEROD.COM
MARICOPA COUNTY TREASURER                                MUTHIGK@MCAO.MARICOPA.GOV
MAYNARD COOPER & GALE PC                                 JLAMAR@MAYNARDCOOPER.COM;
MCCARRON & DIESS                                         MJF@MCCARRONLAW.COM
MCCARTER & ENGLISH LLP                                   KBUCK@MCCARTER.COM;
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.                   TLEDAY@MVBALAW.COM;
                                                         DPRIMACK@MDMC-LAW.COM;
                                                         JBERNSTEIN@MDMC-LAW.COM;
                                                         GBRESSLER@MDMC-LAW.COM;
MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP              MMORANO@MDMC-LAW.COM
                                                         SVAUGHN@MCGUIREWOODS.COM;
MCGUIREWOODS                                             SSPEIGHT@MCGUIREWOODS.COM;
                                                         PRISCILLA.WINDLEY@MIAMIDADE.GOV;
MIAMI-DADE COUNTY TAX COLLECTOR                          MDTCBKC@MIAMIDADE.GOV;
MISSOURI DEPARTMENT OF REVENUE                           DEECF@DOR.MO.GOV;
MONZACK MERSKY BROWDER and HOCHMAN, P.A.                 RMERSKY@MONLAW.COM;
MORRIS, NICHOLS, ARSHT & TUNNELL LLP                     DABBOTT@MNAT.COM;
OAKLAND COUNTY TREASURER                                 KEVIN@LAWYERMICH.COM;
                                                         CMOMJIAN@ATTORNEYGENERAL.GOV;
OFFICE OF ATTORNEY GENERAL - PENNSYLVANIA                CRMOMJIAN@ATTORNEYGENERAL.GOV;
OFFICE OF THE ATTORNEY GENERAL - TENNESSE                AGBANKDELAWARE@AG.TN.GOV;
                                                         ABIGAIL.RYAN@OAG.TEXAS.GOV;
OFFICE OF THE ATTORNEY GENERAL - TEXAS                   JASON.BINFORD@OAG.TEXAS.GOV;
OFFICE OF THE UNITED STATES TRUSTEE                      LINDA.RICHENDERFER@USDOJ.GOV;
PACHULSKI STANG ZIEHL & JONES LLP                        JONEILL@PSZJLAW.COM
PASCO COUNTY, FLORIDA ON BEHALF OF BOARD OF              ASALZANO@PASCOCOUNTYFL.NET;
COUNTY COMMISSIONERS                                     TOSIPOV@PASCOCOUNTYFL.NET
PAUL HASTING LLP                                         JUSTINRAWLINS@PAULHASTINGS.COM;
                                                         MORGAN.COURTNEY@PBGC.GOV; EFILE@PBGC.GOV;
PENSION BENEFIT GUARANTY CORPORATION                     HARRIS.MELISSA@PBGC.GOV;
POLSINELLI PC                                            CWARD@POLSINELLI.COM;
REGER RIZZO & DARNALL LLP                                ERASSMAN@REGERLAW.COM;
                                                         MONIQUE.DISABATINO@SAUL.COM;
SAUL EWING ARNSTEIN & LEHR LLP                           LUKE.MURLEY@SAUL.COM;
                                                         RBARKASY@SCHNADER.COM;
SCHNADER HARRISON SEGAL & LEWIS LLP                      KDOUGHTY@SCHNADER.COM




                                                   Page 2 of 3
                Case 20-12456-JTD          Doc 1636          Filed 08/13/21       Page 11 of 11
                                   RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                          Electronic Mail Master Service List




NAME                                                      EMAIL ADDRESS
SCHREEDER, WHEELER & FLINT, LLP                           CHORD@SWFLLP.COM;
                                                          SECBANKRUPTCY-OGC-ADO@SEC.GOV;
SECURITIES & EXCHANGE COMMISSION                          SECBANKRUPTCY@SEC.GOV;
                                                          BANKRUPTCYNOTICESCHR@SEC.GOV;
SECURITIES AND EXCHANGE COMMISSION                        NYROBANKRUPTCY@SEC.GOV;
SEYFARTH SHAW LLP                                         WHANLON@SEYFARTH.COM;
SHERRARD ROE VOIGT & HARBISON, PLC                        MABELOW@SRVHLAW.COM;
SIMON PROPERTY GROUP                                      RTUCKER@SIMON.COM;
SMTD LAW LLP                                              RBERENS@SMTDLAW.COM;
STATE OF INDIANA                                          JAMES.CHIU@ATG.IN.GOV
STRADLEY, RONON, STEVENS & YOUNG, LLP                     DPEREIRA@STRADLEY.COM
STREUSAND, LANDON, OZBURN & LEMMON, LLP                   STREUSAND@SLOLLP.COM; NGUYEN@SLOLLP.COM;
SULLIVAN · HAZELTINE · ALLINSON LLC                       ZALLINSON@SHA-LLC.COM;
TCW DIRECT LENDING LLC                                    MICHAEL.ANELLO@TCW.COM;
                                                          GIBSON@TEAMROSNER.COM; LIU@TEAMROSNER.COM;
THE ROSNER LAW GROUP LLC                                  ROSNER@TEAMROSNER.COM;
                                                          MARCY.SMITH@TROUTMAN.COM;
                                                          MATTHEW.BROOKS@TROUTMAN.COM;
TROUTMAN PEPPER HAMILTON SANDERS LLP                      GARY.MARSH@TROUTMAN.COM;
TUCKER ARENSBERG                                          BMANNE@TUCKERLAW.COM;
UCTS, DEPT OF LABOR AND INDUSTRY                          RA-LI-UCTS-BANKRUPT@STATE.PA.US
WATKINS & EAGER PLLC                                      RIRELAND@WATKINSEAGER.COM;
WEIR & PARTNERS LLP                                       JCIANCIULLI@WEIRPARTNERS.COM;
WOLCOTT RIVERS GATES                                      JSTIFF@WOLRIV.COM;
                                                          BANKFILINGS@YCST.COM; MNEIBURG@YCST.COM;
YOUNG CONAWAY STARGATT & TAYLOR, LLP                      JMULVIHILL@YCST.COM;
ZIONS BANCORPORTION                                       GREGORY.BASER@ZIONSBANCORP.COM;




                                                    Page 3 of 3
